Citation Nr: 0014056	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-17 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for colon polyps.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This appeal arose from an October 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
colon polyps and for left carotid artery stenosis and which 
refused to reopen the claim of entitlement to service 
connection for diabetes mellitus.  In June 1998, the RO 
issued a rating action which, in part, again refused to 
reopen the claim of entitlement to service connection for 
diabetes mellitus.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current diabetes mellitus disability and injury or 
disease during the veteran's active service.  

2.  The record does not contain competent evidence of a nexus 
between a current colon polyps disability and injury or 
disease during the veteran's active service.   

3.  The record does not contain competent evidence of a nexus 
between a current heart disability and injury or disease 
during the veteran's active service.   


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for service connection for diabetes mellitus.  
38 U.S.C.A. § 5107(a) (1999).

2.  The veteran has not presented evidence of a well-grounded 
claim for service connection for colon polyps.  38 U.S.C.A. 
§ 5107(a) (1999).

3.  The veteran has not presented evidence of a well-grounded 
claim for service connection for a heart condition.  
38 U.S.C.A. § 5107(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that service connection is 
warranted for colon polyps on a direct basis and for a heart 
condition on either a direct basis or as secondary to 
diabetes mellitus.  The Board notes that the RO, in the 
statement of the case, appears to have handled the issue of 
entitlement to service connection for a heart condition on a 
new and material basis, as part of the claim for service 
connection for diabetes mellitus.  However, a review of the 
record does not reveal the existence of a previously 
unappealed final decision concerning service connection for a 
heart condition.  Rather, service connection for left carotid 
artery stenosis was denied by the rating decision in October 
1997, and service connection for heart disease as secondary 
to diabetes mellitus was apparently considered as part of the 
continued denial of service connection for diabetes mellitus 
in the June 1998 rating action; the veteran has timely 
appealed these decisions.  Therefore, the Board will handle 
the issue of entitlement to service connection for heart 
disease - either on a direct basis or as secondary to 
diabetes mellitus -- on the merits.  

In addition, the Boards notes that the RO has treated the 
claim for service connection for diabetes mellitus as one 
that had been previously denied.  In a September 1959 rating 
decision considering the veteran's claim for an increased 
rating for his service-connected psychiatric disability, the 
RO amended the October 1947 rating decision to include a 
notation that prostatitis, urethritis, and diabetes mellitus 
were not service connected.  The October 7, 1959, letter 
notifying the veteran of the action taken by this rating 
decision does not, however, notify him that service 
connection was denied for those disabilities.  Consequently, 
the Board will also consider the claim for service connection 
for diabetes mellitus on the merits.

The Board concludes that dealing with these issues in this 
manner will not prejudice the veteran since he has 
essentially argued these claims on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Cf. Winters v. 
West, 12 Vet. App. 203 (1999) (remand not required when claim 
is not well grounded).

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
has served for 90 days or more during a period of war and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

Initially, the Board must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims are plausible.  This is because he 
has failed to present evidence of a nexus between his 
currently diagnosed colon polyps, heart condition, or 
diabetes mellitus and disease or injury during his active 
military service, including any service-connected disorders.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - the record 
contains current diagnoses of diabetes mellitus, colon 
polyps, and various types of heart disorders.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the veteran's 
service medical records do not refer to any of the claimed 
conditions.

Finally, concerning the third element -- evidence of a nexus 
between current disability and injury or disease during 
service - as noted above, the record does not contain 
competent medical evidence of a nexus between any of the 
current claimed conditions and disease or injury incurred or 
aggravated during active milityary service.  The objective 
evidence indicates that the veteran complained of variable 
bowel movements from 1952 to 1962.  He also noted the 
presence of blood in the stool in August 1952.  However, 
colon polyps were not objectively demonstrated until 1997.  
The records do not show the existence of heart disease until, 
at the earliest, 1993.  The earliest reference to diabetes 
mellitus is in a report dated in 1959.  Clearly, there is no 
objective evidence of any of the currently diagnosed 
disorders at issue in service, nor is there any objective 
medical opinion relating any of them to his period of 
service.  The veteran has also contended that he has 
developed heart disease as a result of his diabetes mellitus; 
however, diabetes mellitus is not a service-connected 
condition.  There is no opinion evidence, save the veteran's 
own, that a relationship exists between these current 
disabilities and service and, as a layperson, he is not 
qualified to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent supporting medical evidence, the 
veteran's claims of entitlement to service connection for 
colon polyps, diabetes mellitus, and heart disease are not 
well grounded and must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well-grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for colon polyps is denied.

Service connection for heart disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

